DETAILED ACTION

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art teaches a method for creating a customized animatable 3D model for use in an electronic communication between at least two users, the method comprising: 
receiving, via a camera associated with a mobile device, an input from a first user, the first user using the mobile device, the input being in the form of at least one of an audio stream and a visual stream, the visual stream including at least one image or video; 
selecting, using one or more control point matrices and a template geometry of an animatable 3D model and based on the plurality of facial expressions, one or more base facial expressions from a set of base expressions, the one or more base facial expressions mimicking the plurality of facial expressions of the first user; 
based on the animatable 3D model and the input, automatically generating a dynamically customized animation of the animatable 3D model of a virtual character corresponding to the first user, the generating of the dynamically customized animation comprising; 
deforming, based on the one or more base facial expressions, the template geometry into a custom geometry, the custom geometry having the one or more base facial expressions; and 

Page 2 of 20generating a selectable link for transmission as part of an electronic message, the selectable link linking to the expression stream and the corresponding time information; and 
causing display, to the second user, of the dynamically customized animation of the animatable 3D model of the virtual character corresponding to the first user. 
When considering Claim 1 as a whole, however, the prior art does not teach the limitation 
decomposing the input into a plurality of facial expressions of the first user.
Therefore, in the context of claim 1 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable. 
Furthermore, when considering the amended claim 24 as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611